DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.
In regards to applicant’s argument that the prior art reference Philipps et al. does not disclose a base portion and a sleeve portion that integrally formed, Examiner respectfully disagrees. As is illustrated in the embodiment of Figure 4 in Philips et al. the cited base portion and sleeve portion are considered integral. Given the claims the broadest reasonable interpretation and the prior art reference Philipps et al. does read on the claims as is rejected. Applicant states that since the bottom of the base portion of Philipps et al. requires a plate to enclose the opening at the base portion that it does not read claims which is considered moot since the current claim language merely claims an integrally formed base portion and sleeve portion that Philipps et al. does disclose as is illustrated in Figure 4. Examiner notes that the term “integral” is considered a broad term and two or more elements functioning as one are considered integrally formed. 
In regards to applicant’s argument that the Examiner’s reliance upon the prior art reference Jensen is misplaced, Examiner respectfully disagrees. As explained above the primary reference Philipps et al. disclose the essential features of the claimed invention but lacks disclosure of the synthetic foamed material, hence Jensen is merely teaching an analogous structure using a synthetic foamed material and does not require the structure already disclosed by the primary reference. Applicant states that Jensen teaches away from using synthetic material, but such an argument is considered moot as the fitting 2 of Jensen is not used in the current rejection. 
Since the following grounds of rejection are being maintained, the instant Office action has been made final.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philipps et al. (Pub. No US 2019/0338499) in view of Jensen (U.S. Patent No. 5,046,521).
Regarding claim 1, Philipps et al. disclose a wall installation connection box unit (Figs. 1-8), comprising: a box housing body (1) having a rear-side base portion (Fig. 1) and a sleeve portion (30) projecting forward from the base portion (Fig. 1), which sleeve portion (30) peripherally surrounds an installation component mounting space (4), which installation component mounting space (4) is accessible via an open front end face (Fig. 4) of the sleeve portion (30); and a connector body (16) disposed on the base portion (Fig. 1) of the box housing body (1), which connector body (16) comprises an installation component connection contour (Fig. 5) facing the installation component mounting space (4), and a conduit connection interface structure (at 19) accessible on an outer side of the box housing body (1); wherein: the sleeve portion (30) and the base portion (Fig. 1) of the box housing body (1) are integrally formed (Fig. 2), the connector body (16) is embedded in the base portion (Fig. 1), and wherein the conduit connection interface structure (at 19) and the installation component connection contour (Fig. 5) are exposed, but lacks disclosure wherein the sleeve portion and the base portion are formed from a synthetic foamed material, and the connector body is embedded in the synthetic foamed material of the base portion.
Jensen teaches a wall installation connection box unit (Figs. 1-3) having a connector body portion (20) formed from a synthetic foam material (Column 2 lines 56-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of Philipps et al. with a foam material as taught by Jensen, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 2, Philipps et al. disclose the wall installation connection box unit (Figs. 1-8) wherein the connector body (16) has an annular shape (Fig. 5) and is surrounded by the material (modified above) of the base portion (Fig. 1) on a peripheral outer side.
Regarding claim 3, Philipps et al. disclose the wall installation connection box unit (Figs. 1-8) wherein the base portion (Fig. 1) has a closed rearward bottom (Fig. 1), and the connector body (16) on a rear side adjoins the material (modified above) of the bottom (Fig. 2).
Regarding claim 4, Philipps et al. disclose the wall installation connection box unit (Figs. 1-8) wherein the connector body (16) on a front side on a boundary region (Fig. 5) adjoins (Fig. 2) the material (modified above) of the base portion (Fig. 1).
Regarding claim 5, Philipps et al. disclose the wall installation connection box unit (Figs. 1-8) wherein the connector body (16) has a closed annular shape (Fig. 5), the installation component connection contour (Fig. 5) is provided on an inner peripheral side of the connector body (16), and the conduit connection interface structure (19) is formed on an outer peripheral side (Fig. 5) of the connector body (16).
Regarding claim 9, Philipps et al. disclose the wall installation connection box unit (Figs. 1-8) wherein at least one connection structure element (16) is embedded (Fig. 2) into the material (modified above) of the base portion (Figs. 1).
Regarding claim 10, Jensen (modified above) teaches wherein the synthetic foamed material is a thermoplastic particle foamed material (encompassed by the disclosed synthetic-resin foam material of Column 2 lines 56-67).
Regarding claim 11, Philipps et al. disclose the wall installation connection box unit (Figs. 1-8) wherein the wall installation connection box unit (1) is a sanitary wall installation connection box unit (1).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philipps et al. (Pub. No US 2019/0338499) in view of Jensen (U.S. Patent No. 5,046,521) as applied to claim 1, and further in view of Schoenweger et al. (U.S. Patent No. 6,547,285).
Regarding claim 8, Philipps et al. modified above disclose the essential features of the claimed invention but lack disclosure wherein the sleeve portion has a radially inwards projecting ridge protrusion on an inner peripheral side.
Schoenweger et al. teach a wall installation connection box unit (Figs. 1-6) with a box housing body (1) having a sleeve portion (3) that has a radially inwards projecting ridge protrusion (6) on an inner peripheral side (Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the box unit of Philipps et al. with a inwards projecting ridge protrusion as taught by Schoenweger et al. for the advantage of providing a secure sound-deadened connection between the sleeve portion and the fitting (Column 3 lines 64-67).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753